Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
	Applicant argues that the prior art of record does not teach the applicant’s proposed amendment to claim 1, with regards to the “V2X message indicating that the first vehicle has contacted emergency services”.  
	This amendment will not be entered, because it would require further search and consideration, and as well, is not deemed to place the application in condition for allowance.  However, a preliminary search has disclosed that the proposed subject matter is well known in the art.  In related art, Ricci(USPGPUB 2019/0279440) teaches a fleetwide vehicle telematics systems and method, wherein vehicles within the network communicate emergency broadcast messages, including safety signals, security calls, police and emergency responder signals, and wherein these communications are shared and transmitted to other vehicles(see: Ricci, sec[0595-0597]).
	One of ordinary skill in the art would readily recognize the benefit combining the system of Ricci into the primary art to Grimm et al.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687